350 F.2d 832
Meus LeBLANC, Appellant,v.CONTINENTAL OIL COMPANY, Appellee.
No. 21545.
United States Court of Appeals Fifth Circuit.
July 2, 1965.
Rehearing Denied August 17, 1965.

J. Minos Simon, Lafayette, La., for appellant.
James D. Rives, Jr., New Orleans, La., for appellee.
Before MARIS,* RIVES and BROWN, Circuit Judges.
PER CURIAM:


1
The plaintiff, a service station operator, claims treble damages under the antitrust law, arising from the defendant Oil Company's refusal to renew a one-year, service-station lease because of the plaintiff's refusal to reduce his resale prices for gasoline. The plaintiff also claims a "tying" arrangement in violation of the Clayton Act with regard to the sale of tires, batteries and accessories, aided by the restriction of defendant's credit cards to sales of Firestone and Goodrich tires and tubes.


2
The judgment of the district court, which granted the defendant's motion for summary judgment, is reversed and the cause remanded for further proceedings. Guidry v. Continental Oil Co., 5 Cir. 1965, 350 F.2d 342; Broussard v. Socony Mobil Oil Co., 5 Cir. 1965, 350 F.2d 346.


3
Reversed and remanded.



Notes:


*
 Of the Third Circuit, sitting by designation